PER CURIAM.
We think this motion was properly denied. Under the agreement between the plaintiffs and Heer & Co., the plaintiffs were entitled to “50$ of all amounts hereafter collected, whether remittance is made direct by Pleitmann & Co. and Dreyfus, Kohn & Co., or the United States government, to Heer & Co., or through Blumenstiel & Hirsch.” This contemplated that Heer & Co. were not to become liable to the plaintiffs until after the amount which had been collected from the United States government had actually been remitted to and received by Heer & Co. This being so, manifestly the plaintiffs have no right to prevent Pleitmann & Co., as the agents and representatives of Heer & Co., from remitting to that firm whatever sums they have collected or may collect from the United States government.
The order appealed from is right, and must be affirmed, with $10 costs and disbursements.